The opinion of the court was delivered by
Royce, Ch. J.
The claimant of the seven casks of beer in controversy in these two cases relies, in his bill of exceptions,- upon three distinct grounds of defence; (1) the alleged unconstitutionality of the Act of 1882 under which *597the seizure was made; (2) the alleged irregularity of the proceedings under the act, assuming it to be constitutional; (3) the alleged insufficiency of the evidence upon which the beer was adjudged forfeited by the city court. We will consider these points in the reverse order to that in which they are above stated.
The evidence, as it appears upon the record, consisted of the complaint, warrant, officer’s return, and the testimony of the officer himself by whom the seizure was made. No testimony was offered on the part of the claimant. Upon this evidence the beer was condemned. Sec. 3819 R. L., under which such condemnation passed, provides in substance that it must be shown “ by satisfactory evidence” that the liquor is intended for sale or distribution contrary to law. What evidence shall be satisfactory the statute does not attempt to define. There is no provision in chap. 169 R. L., nor do we know of any rule of evidence, repugnant to the idea, that such proof as was here offered may alone constitute such satisfactory evidence. No question is made as to the admissibility of this evidence, but only as to its sufficiency. The evidence being admissible must necessarily have a tendency to prove the fact. The mind of the trier must be convinced by it that the fact existed; and whether the evidence adduced was of such convincing character as to authorize an adjudication of forfeiture, under the statute, was purely a question of fact for the lower court to decide, and its decision upon that point is not reviewable here. The effect of this section is simply to throw upon the State the burden of making out a prima facie case, and it is in amendment and alteration of the previously existing law upon the subject, the statute of 1852, which somewhat harshly dispensed with this requirement, and for that reason called forth the condemnation of Judge Redfield in his dissenting opinion in State v. Prescott, 27 Vt. 194. The evidence here was clearly sufficient to make out a prima facie case, and thus throw the burden of disproof upon the claim*598ant. Lincoln v. Smith, 27 Vt. 328. See also Am. Fur Co. v. U. S. 2 Pet. 358.
The claimant excepts, secondly, on the ground of the alleged irregularity of the proceedings. The complaint, warrant, and return are, however, all in the precise form prescribed by law, and the only exception that can be taken in this regard, and the only one that is insisted upon is founded upon the fact that the complaint was made subsequent to the seizure. Here it becomes necessary to consider the act under which the seizure was made (Acts of 1882, No. 43), and to inquire into its effect upon the previously existing law. It will be seen on examination that this act operated to alter and amend sec. 3818 R. L. in two particulars: (1) it provided that complaint made under oath or affirmation by one voter in a town should be sufficient to require the issuing of a warrant, whereas before three were necessary; (2) it authorized the seizure of liquor previous to the issuing of a warrant. No mention is made of the complaint with reference to the seizure, whether it must be made before, or may be made after; and it is sufficient upon this point to say that the complaint bears no time-relation to the seizure, under the statute as thus amended. It is simply the pre-requisite condition to the issuing of the warrant. So long as the warrant was required to issue before seizure could be made, then of course the complaint must, of necessity, be made before seizure; but if the warrant may issue (as provided by the Act of 1882) after seizure, then it becomes quite immaterial whether the complaint be made before or after the seizure.
This brings us to the third question, i. e., whether or not •the second section of No. 43 of the Acts of 1882 is constitutional. That has been decided in the affirmative by this court in the cases of State v. O’Neil and State v. Intox. Liq., ante, 140, and we think nothing need be added to the views there expressed.
The judgments are affirmed.